UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4182


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRANCE ANTWAN WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:08-cr-00160-D-1)


Submitted:   August 30, 2012             Decided:   September 17, 2012


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States   Attorney,
Jennifer P. May-Parker, Yvonne V. Watford-McKinney, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrance Antwan Williams pled guilty without a plea

agreement     to     possession      with         intent      to    distribute         more     than

fifty    grams       of    cocaine       base,         in    violation       of    21 U.S.C.A.

§ 841(a)(1) (West 2006 & Supp. 2012) (count one), possession of

a   firearm     in       furtherance       of      a     drug      trafficking         crime,    in

violation     of     18     U.S.C.   § 924(c)(1)             (2006)     (count         two),    and

possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g)(1) (2006) (count three).                            The district court

sentenced      Williams        as    a     career           offender     to       262     months’

imprisonment        on    count     one,      a       consecutive      sentence         of    sixty

months’ imprisonment on count two, and a concurrent sentence of

120 months’ imprisonment on count three, for a total sentence of

322     months’      imprisonment.                This      court    ultimately          reversed

Williams’ conviction on count three, vacated his sentence, and

remanded      for     resentencing         under         United      States       v.     Simmons,

649 F.3d 237      (4th    Cir.    2011)         (en      banc).      United         States    v.

Williams, 449 F. App’x 246 (4th Cir. 2011) (No. 09–4065).

            On remand, the district court sentenced Williams to

204 months’ imprisonment on count one, a sentence resulting from

an upward variance from his advisory Guidelines range of 140 to

175   months’       imprisonment         on       that      count,     and    a    consecutive

sentence of sixty months’ imprisonment on count two.                                   On appeal,



                                                  2
Williams challenges his sentence on count one, arguing that it

is substantively unreasonable.                 We affirm.

            As we have explained, “no matter what provides the

basis for a deviation from the Guidelines range[,] we review the

resulting sentence only for reasonableness.”                                  United States v.

Evans, 526 F.3d 155, 164 (4th Cir. 2008).                            In doing so, we apply

an   abuse-of-discretion             standard.                Gall       v.     United      States,

552 U.S. 38,      51    (2007).       In    assessing             a    sentencing        court’s

decision to vary from a defendant’s Guidelines range, this court

“we consider whether the sentencing court acted reasonably both

with respect to its decision to impose such a sentence and with

respect    to    the      extent   of    the    divergence               from   the     sentencing

range.”     United States v. Hernandez-Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).           We will find a sentence to be unreasonable

“[i]f [the sentencing] court provides an inadequate statement of

reasons or relies on improper factors in imposing a sentence

outside the properly calculated advisory sentencing range.”                                     Id.

            Williams        argues      that       the   district             court    abused    its

discretion      in     finding     that       such       an    extensive          variance       was

warranted in this case.                 However, we conclude after review of

the record that the court’s sentencing decision is reasonable in

light of Williams’ long history of recidivism, which reflects

his disrespect for the law, and the need for the sentence to

protect    the       public    and      to     deter          Williams.               The   court’s

                                               3
consideration of the relevant 18 U.S.C. § 3553(a) (2006) factors

and articulation of its reasons for varying from the Guidelines

range    support   our   decision    to       defer   to     the   district       court’s

determination as to the extent of the variance.                            See United

States     v.   Diosdado-Star,      630 F.3d 359,     366-67      (4th    Cir.)

(affirming substantive reasonableness of variance sentence six

years greater than Guidelines range because sentence was based

on   the    district     court’s    examination         of     relevant      § 3553(a)

factors), cert. denied, 131 S. Ct. 2946 (2011); see also United

States v. Angle, 598 F.3d 352, 359 (7th Cir. 2010) (“All that

matters is that the sentence imposed be reasonable in relation

to the ‘package’ of reasons given by the court.”).

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument       because       the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          4